JUDGMENT

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-14-01031-CR

                             LAKEISHA SCOTT, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee

     Appeal from the 263rd District Court of Harris County. (Tr. Ct. No. 1387553).

       This case is an appeal from the judgment signed by the court below on August 23,
2013. After inspecting the record of the court below, it is the opinion of this Court that it
has no jurisdiction over the appeal. It is therefore CONSIDERED, ADJUDGED, and
ORDERED that the appeal be dismissed.

       The Court orders that this decision be certified below for observance.

Judgment rendered December 1, 2015.

Per curiam opinion delivered by panel consisting of Justices Higley, Bland, and Lloyd.